Title: To Benjamin Franklin from David Hartley, 8 November 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
London Nov 8 1782
I beg leave to recommend to your attention the enclosed case of Mr James Nassau Colleton. I do it the more readily because it seems to me to be an equitable claim and because I think every example of compliance on any side with claims of equity and justice will at some time or other emerge in the general account of benevolence & conciliation. Mrs Margaret Colleton whose letter is enclosed left her title about three years ago to the present owner of the title Mr. Colleton who is fourscore years of age with the reversion to Mr J. N. Colleton whose memorial recites the rest. He is a young man under 30 years of age. I have known his family some years and have been requested by a common friend to recommend the case to your patronage. I shall be very happy to hear from you, more especially if you can say three things to me, first that you will not think me a trespasser upon your goodness in this present recommendation, secondly that you are yourself well in heart and health, and lastly, that Peace may not be far distant.
Your ever Affecte
D H.
 
Addressed: To Dr Franklin / &c &c &c
